DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1–4) in the reply filed on 6 Jun 2022 is acknowledged.
Claims 5–10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 Jun 2022.

Status of the Claims
Withdrawn: 5–10
Examined herein: 1–4

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 14/689653 is acknowledged.
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 61/981000 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 17 Apr 2014.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Withdrawn Rejections
The rejection of claims 1 and 2 under 35 USC § 112(b) is hereby withdrawn in view of Applicant's amendments.
The rejection of claims 1–4 under 35 USC § 101 is hereby withdrawn in view of Applicant's amendments. The claims now recite specific novel steps of performing electrophysiology procedures, including "applying a fixed holding voltage             
                
                    
                        u
                    
                    
                        H
                    
                
            
         followed by a successive test voltages             
                
                    
                        u
                    
                    
                        T
                    
                
            
         …" and "adjusting             
                
                    
                        u
                    
                    
                        H
                    
                
            
         and             
                
                    
                        R
                    
                    
                        T
                    
                
            
         of a T-step voltage clamp stimulation protocol …", thereby reciting steps that a not judicial exceptions, and were not well-understood, routine or conventional in the art at the time of invention.

Claim Objections
Claim 1 is objected to because of the following informality: at the end of the preamble, the claim should read "with a T-step protocol, comprising".  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 recites "the method of claim 1, wherein finding values of             
                R
            
         to reproduce test currents …".  The claim is not a grammatically correct, complete sentence.  It does not particularly point out the subject matter of the invention because it is not clear how the four steps recited in this claim should be combined with the existing steps of claim 1.  The examiner suggests amending claim 3 to recite "the method of claim 1, further comprising finding values of             
                R
            
         to reproduce test currents …".

Claim 4 recites "the method of claim 1, comprising inverting the Hodgkin Huxley formalism …".  The claim does not distinctly claim the subject matter of the invention because it is not clear whether the additional steps are added to the steps already recited in claim 1, or whether they replace one or more of the steps of claim 1.  The examiner suggests amending claim 4 to recite "the method of claim 1, further comprising inverting the Hodgkin Huxley formalism …".

Allowable Subject Matter
The prior art neither teaches nor renders obvious numerous steps recited in claim 1, including "finding, though the Hodgkin Huxley inversion process …", "adjusting             
                
                    
                        u
                    
                    
                        H
                    
                
            
         and             
                
                    
                        R
                    
                    
                        T
                    
                
            
         of a T-step voltage clamp stimulation protocol …", "picking among gating variables …", and "evaluating for each gating variable …".

Conclusion
Claims 1 and 2 are allowable, save for the objection to claim 1 noted above.  Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 3 and 4 would be allowable if amended to overcome the rejections under 35 USC § 112(b) as set forth above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671